Citation Nr: 0723767	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-36 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2007, the veteran participated in a personal 
hearing at the RO.  A transcript of that proceeding has been 
associated with the veteran's claims folder.

Pursuant to a June 2007 motion and the Board's granting 
thereof in July 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & West 
Supp. 2006) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  There is no evidence of any complaints of or treatment 
for lung problems during the veteran's time in service.

2.  The veteran has not been diagnosed with a chronic lung 
disability.


CONCLUSION OF LAW

A chronic lung disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in February, March, April and 
August 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  See Pelegrini II, 
at 120-121.  The veteran was provided with notice compliant 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006) in letters 
dated in March and April 2006.  The veteran was also afforded 
a subsequent adjudication in January 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  During his personal hearing, the 
veteran indicated that he was treated by Dr. Roscoe Dean 
shortly after he was discharged from service in the late 
1940s.  The veteran also noted that he had attempted to 
obtain these records, but they were not available.  VA also 
attempted to obtain treatment records from the Hand County 
Memorial Hospital.  In a response dated in February 2006, the 
hospital replied that the veteran had not been seen for lung 
treatment at any time.  The veteran also referenced receiving 
treatment at the Jerauld County clinic.  In the response 
dated in March 2006, the Clinic indicated that no records for 
the veteran could be located.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Additionally, he has not been diagnosed with a 
chronic lung disability.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran contends that his alleged lung disability is the 
result of a brine tank explosion on board the U.S.S. ROY 
(CVE-103) on August 31, 1944.

Review of the veteran's service medical records revealed a 
normal x-ray report of the veteran's chest in February 1944.  
The medical evidence does substantiate the veteran's claim 
that a brine tank exploded during the veteran's time in 
service.  A medical record dated on August 23, 1944, 
indicated that while using a cutting torch on a mechanical 
cow, a brine tank exploded causing injury to the veteran's 
abdomen and right arm.  A small skin abrasion was noted on 
the right chest, but there was no tenderness to palpation.  A 
note dated August 31, 1944, stated that the veteran was "up 
and about" with no complaints.  See Service medical record, 
dated on August 31, 1944.  On September 1, 1944, the veteran 
was discharged back to duty with no complaints.  In February 
1946 upon discharge examination, the veteran's respiratory 
system was normal and a photoflurographic chest x-ray was 
negative.

The veteran contends that prior to the brine tank explosion, 
he was not working with a cutting torch, but lying across the 
tank.  He stated that the ship's physician indicated that he 
had suffered severe lung damage and that he should undergo a 
lung resection, which the veteran refused.  The Board notes 
that this is a rebuilt claims folder.  The service medical 
records that have been associated with the rebuilt folder do 
not support this contention.  There is no evidence that the 
veteran's lungs were damaged as a result of the brine tank 
explosion.  Additionally, the veteran's respiratory system 
was normal at his discharge and the veteran did not complain 
of any lung disability for the remaining two years he was in 
service after the explosion.

During his personal hearing at the RO in January 2007, the 
veteran stated that he sought treatment for his alleged lung 
condition shortly after discharge from service.  See Personal 
Hearing transcript, January 2007.  The veteran noted that he 
was treated by Dr. Roscoe Dean for pneumonia several years 
after service.  The veteran maintains that Dr. Dean told him 
that he had "spots" on his lungs.  Id.  When asked if he 
was given a diagnosis of a lung disability at that time, the 
veteran stated that he was not.  As discussed above, these 
records were not available for review.

There are no records dated from the 1950s through the 1970s 
reflecting treatment for or diagnosis of lung problems. 

The next record of treatment was in July 1982 at the Mayo 
Clinic.  Review of the private treatment records indicates 
treatment for lower extremities, but no mention of a lung 
disability.  The only evidence even remotely related to the 
veteran's claim was the CT scan of the chest, noting an 
apparent widening of the superior mediastinum, just above the 
lung.  See Mayo Clinic treatment records, July 1982.  The 
veteran himself later indicated that he was not given a 
diagnosis of a lung disability while at Mayo.  See Personal 
Hearing transcript, January 2007.

In May 1993, the veteran was treated at the Hand County 
Clinic, by Stephen D. Schroeder, M.D.  On his history and 
physical, the examiner indicated that the veteran was 
"exposed to explosive gases in service in the 1940s, 
resulting in lung scar tissue."  See Hand County Clinic 
treatment note, May 24, 1993.  It was also noted that the 
veteran was treated at the Mayo Clinic at one time and scar 
tissue was found on the lung secondary to exposure to 
explosive gases in service.  In Black v. Brown, 5 Vet. App. 
177, 180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  Black applies in the instant case 
since the Board has reviewed the medical records from the 
Mayo Clinic, and there is no evidence of any treatment for a 
lung disability.  It is clear that Dr. Schroeder was merely 
repeating history provided by the veteran.  However, the 
veteran was provided with a chest x-ray that indicated mild 
cardiomegaly that was noted as present since 1972 as well as 
some scarring of the right upper lobe.  The impression was a 
normal examination.  Despite the lack of medical nexus 
statement, the veteran was not diagnosed with a lung 
disability.

The veteran's regular medical treatment is provided by Sue 
Johannsen, PAC, GNP.  The veteran was seen by Ms. Johannsen 
in October 2000 with complaints of respiratory symptoms 
associated with nasal congestion.  The veteran was diagnosed 
with acute sinusitis.  He was later seen in April 2001 with 
similar respiratory complaints.  Ms. Johannsen noted in her 
treatment record that the veteran had suffered from a 
"substantial injury to the chest while in the military with 
a grossly abnormal chest x-ray, but I do not recall what the 
actual chest x-ray looked like."  See Huron Clinic 
Foundation, Ltd., treatment record, April 18, 2001.  There 
was no indication that the examiner reviewed the veteran's 
service medical records, as there was no mention of any lung 
condition in the service medical records.  Ms. Johannsen was 
merely repeating history provided by the veteran.  See Black, 
supra.  The veteran was diagnosed with acute fever, 
leukocytosis and sinusitis.  No chronic lung disability was 
noted.

The only VA treatment record that could be associated with a 
lung disability was dated in June 2005.  At that time, the 
veteran was seen with complaints of a mild chronic cough.  He 
indicated that he caught pneumonia very easily since his lung 
collapsed during the Korean conflict.  As noted above, this 
reference to a collapsed lung in service is merely the 
examiner repeating history provided by the veteran.  See 
Black, supra.  The overall assessment of the veteran included 
diagnoses of hypertension, coronary artery disease, 
degenerative joint disease, obesity, tinea versicolor and 
keratosis.  There was no diagnosis of a lung disability.

In a letter dated in October 2005 from Ms. Johannsen "to 
whom it may concern", she stated that she had reviewed the 
veteran's service medical records and stated that after the 
tank explosion in service, the veteran was simply watched for 
24 hours and discharged.  The veteran indicated that he was 
told he should have a lung resection after the explosion, but 
that he refused.  Ms. Johannsen stated that the veteran had a 
continuous abnormality in the lung, initially noted as 
azygous lobe, though subsequent readings included prominent 
right peritracheal tissue, which remained unchanged.  At no 
point did Ms. Johannsen state that there was a chronic lung 
disability, nor did she state that any current findings were 
related to an injury in service.  

Chest x-rays from the Huron clinic, dated in December 2006, 
indicated mild cardiomegaly without active failure.  X-rays 
taken in January 2007 indicated mild cardiomegaly, unchanged 
from the December 2006 x-rays.  In a letter from Sue 
Johannsen, PAC, GNP to Dr. Darrell Plumage, Ms. Johannsen 
noted that the veteran presented with continued complaints of 
continued respiratory symptoms which he felt were directly 
related to his exposure in 1944 to the brine tank explosion.  
Upon examination, he showed evidence of costal discomfort 
bilaterally and other gastrointestinal difficulties.  Ms. 
Johannsen did not provide a diagnosis of a chronic lung 
disability or a nexus opinion with regard to the veteran's 
respiratory complaints and his alleged injury in service.

Overall, the Board notes that despite the veteran's 
continuing treatment for his assorted medical conditions, he 
has not been diagnosed with a chronic lung disability.  In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed chronic lung disability, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997). 

Though several of the veteran's treating physicians have 
noted he suffered a lung injury in service, there is no 
evidence of record to substantiate that claim.  The only 
remaining evidence of record that the veteran's claimed 
condition is related to the tank explosion in service, are 
his own lay statements.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
appellant is a physician.  Therefore, as a layperson he is 
not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

There is no evidence of complaints of or treatment for a lung 
disability in service, there is no diagnosis of a current 
lung disability, and no medical nexus connecting service to a 
current disability.  As such, the veteran's claim cannot be 
granted.  See Hickson, supra.  Additionally, the Board notes 
that during the veteran's personal hearing, he intimated that 
he may have been exposed to asbestos while in service.  As 
the veteran has not been diagnosed with a chronic lung 
disability, the Board will not address this claim.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that a lung 
disability is related to service.  There is not an 
approximate balance of evidence.  





ORDER


Entitlement to service connection for a lung disability is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


